DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-21 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first receiver configured to receive a first reservation” and “a second receiver configured to receive a second reservation” in claim 1;
“a first acquirer configured to acquire a first reservation” and “a second acquirer configured to acquire a second reservation” in claim 18;
“a guidance device configured to…” in claims 13-16;
“a guidance controller configured to guide a vehicle…” in claims 18-19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 18, 20, and 21 recite(s) a system and series of steps for receiving and processing reservation information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receive a first reservation for a use of a parking space of a parking lot for parking a vehicle’; ‘receive a second reservation for a use of a designated area different from the parking space of the parking lot for the first reservation’; ‘perform processing in accordance with a result of reception’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a management device’, ‘a receiver’, ‘an information processor’, ‘an acquirer’, ‘a guidance controller’, ‘a computer’, and ‘non-transitory computer-readable storage medium’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-17 and 19 further recite(s) the system and series of steps for receiving and processing reservation information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a parking lot management device’, ‘a terminal device’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claims 13-16 recite the further additional element of ‘a guidance device’ and claim 17 recites the further additional element of ‘a gate device’. The specification describes a gate device as an example of a guidance device (Specification: ¶85), therefore, the additional elements are being analyzed collectively. These additional elements are not indicative of integration into a practical application, but instead are grouped as generally linking the use of the judicial exception to a particular technological environment or field of use, such as parking lot management (see MPEP 2106.05(h)). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, claim(s) 1-21 recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-21 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9, 13-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kazama (U.S. Pre-Grant Pub. No. 20170329342).
In regards to claim 1, Kazama teaches:
A management device comprising: a first receiver configured to receive a first reservation for a use of a parking space of a parking lot for parking a vehicle (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device configured to receive a parking reservation to use a parking area);
a second receiver configured to receive a second reservation for a use of a designated area different from the parking space of the parking lot for the first reservation (Kazama: ¶31-32, ¶35-38, ¶73-75 disclose that the control device is further configured to receive an unloading reservation to retrieve their vehicle from the parking area); and
an information processor configured to perform processing in accordance with a result of reception by the first receiver and a result of reception by the second receiver (Kazama: ¶31-32,  ¶70-75 disclose that the control device comprises a processor configured to process the received reservations and manage movement of the parked vehicles accordingly).

In regards to claim 3, Kazama teaches the management device of claim 1. Kazama further teaches wherein, when the first reservation and the second reservation are received, the information processor is configured to notify a terminal device of a user of the vehicle that the designated area can be used (Kazama: ¶27, ¶31-32, ¶34-38, ¶70-75 disclose receiving a parking reservation to use a parking area, receiving an unloading reservation to retrieve their vehicle from the parking area, and notifying the user when the vehicle is unloaded in the passenger pickup area (i.e., the vehicle may use the designated area)).

In regards to claim 4, Kazama teaches the management device of claim 1. Kazama further teaches wherein, when the first reservation and the second reservation are received (Kazama: ¶27, ¶31-32, ¶34-38, ¶70-75 disclose receiving a parking reservation to use a parking area and receiving an unloading reservation to retrieve their vehicle from the parking area), the information processor is configured to notify a parking lot management device that is configured to manage the use of the designated area in a facility including the parking lot of information indicating the vehicle can use the designated area such that a user of the vehicle can use the designated area (Kazama: ¶70-75 disclose notifying the control server when the vehicle is parked in the parking space and unloaded in the passenger pickup area (i.e., the vehicle may use the designated area)).

In regards to claim 6, Kazama teaches the management device of claim 1. Kazama further teaches wherein the designated area is an area at which the user of the vehicle boards the vehicle, an area at which the user gets off the vehicle, an area at which the user loads luggage into the vehicle, or an area at which the user takes out the luggage from the 15vehicle (Kazama: ¶34-38, ¶45-49, & Fig. 4 disclose that the designated area is a passenger pickup area for the user to board the vehicle).

In regards to claim 9, Kazama teaches the management device of claim 1. Kazama further teaches wherein the second reservation includes a use time for using the designated area, and the information processor is configured to receive the second reservation 15including a use time designated in unit time (Kazama: ¶34-36 discloses receiving a reservation time).

In regards to claim 13, Kazama teaches the management device of claim 1. Kazama further teaches a management system comprising: the management device (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device); and a guidance device configured to cause a vehicle parking in the parking lot to exit from the parking lot and guide the vehicle to the designated area when the second reservation is received (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area).

In regards to claim 14, Kazama teaches the management system of claim 13. Kazama further teaches wherein the guidance device is configured to cause a vehicle parking in the parking lot to exit from the parking lot (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area) and is configured to guide the vehicle to a non- 20designated area different from the designated area when the second reservation is not received (Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area).

In regards to claim 15, Kazama teaches the management device of claim 1. Kazama further teaches a management system comprising: the management device (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device); and48OSP-88277 a guidance device configured to guide a vehicle that has entered a facility having the parking lot to the designated area when the second reservation is received (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area).

In regards to claim 16, Kazama teaches the management system of claim 13. Kazama further teaches wherein the guidance device is configured to guide the vehicle that has entered the facility having the parking lot (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area) to a non-designated area different from the designated area when the second reservation is not received (Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area).

In regards to claim 18, Kazama teaches:
A management device comprising: a first acquirer configured to acquire a first reservation for a use of a parking space of a parking lot for parking a vehicle (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device configured to receive a parking reservation to use a parking area);
a second acquirer configured to acquire a second reservation for a use of a designated area different from the parking space of the parking lot for the first reservation (Kazama: ¶31-32, ¶35-38, ¶73-75 disclose that the control device is further configured to receive an unloading reservation to retrieve their vehicle from the parking area); and
a guidance controller configured to guide a vehicle to a non-designated area different from the designated area when the first acquirer has not acquired a first  reservation and the second acquirer has acquired a second reservation (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area. Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area).

In regards to claim 19, Kazama teaches the management device of claim 18. Kazama further teaches wherein the guidance controller (Kazama: ¶29-30, ¶46 disclose a guiding system to guide the vehicle to and from the parking area) is configured to guide the vehicle to the 5designated area when the first acquirer has acquired a first reservation and the second acquirer has acquired a second reservation (Kazama: ¶27, ¶31-32, ¶34-38, ¶70-75 disclose receiving a parking reservation to use a parking area, receiving an unloading reservation to retrieve their vehicle from the parking area, and guiding the vehicle to the passenger pickup area).

In regards to claim 20, Kazama teaches:
A management method comprising: by a computer, receiving a first reservation for a use of a parking space of a parking lot for parking a vehicle (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device configured to receive a parking reservation to use a parking area);
receiving a second reservation for a use of a designated area different from the parking space of the parking lot for the first reservation (Kazama: ¶31-32, ¶35-38, ¶73-75 disclose that the control device is further configured to receive an unloading reservation to retrieve their vehicle from the parking area); and
performing processing in accordance with a reception result of the first reservation and a reception result of the second reservation (Kazama: ¶31-32,  ¶70-75 disclose that the control device comprises a processor configured to process the received reservations and manage movement of the parked vehicles accordingly).

In regards to claim 21, Kazama teaches:
A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer (Kazama: ¶31-34) to perform at least: receive a first reservation for a use of a parking space of a parking lot for parking a vehicle (Kazama: ¶27, ¶31-32, ¶34, ¶70-72 disclose a parking management system comprising a control device configured to receive a parking reservation to use a parking area);
receive a second reservation for a use of a designated area different from the parking space of the parking lot for the first reservation (Kazama: ¶31-32, ¶35-38, ¶73-75 disclose that the control device is further configured to receive an unloading reservation to retrieve their vehicle from the parking area); and
perform processing in accordance with a reception result of the first reservation and a reception result of the second reservation (Kazama: ¶31-32,  ¶70-75 disclose that the control device comprises a processor configured to process the received reservations and manage movement of the parked vehicles accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (U.S. Pre-Grant Pub. No. 20170329342), in view of Mathews (U.S. Pre-Grant Pub. No. 20110125395).
In regards to claim 2, Kazama teaches the management device of claim 1. Although Kazama teaches receiving a parking reservation and an unloading reservation and notifying a user when the vehicle arrives in the passenger pickup area, the reference does not explicitly state notifying the user that the vehicle arrives in the alternative/temporary parking area.
However, Kazama and Mathews together teach wherein the information processor is configured to execute processing for prompting a user of the vehicle to use a non-designated area different from the designated area (Mathews: ¶46-49 disclose notifying the user that their vehicle is being delivered to an alternate location) when the first reservation is received and the second reservation is not received (Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notifications, as taught by Mathews, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “aid users by incorporating available, real-time relevant information” (Mathews: ¶4).

In regards to claim 5, Kazama teaches the management device of claim 1. Although Kazama teaches receiving a parking reservation and an unloading reservation and notifying a user when the vehicle arrives in the passenger pickup area, the reference does not explicitly state notifying the user that the vehicle arrives in the alternative/temporary parking area.
However, Kazama and Mathews together teach wherein, when the first reservation is received and the second reservation is not received (Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area), the information processor is configured to notify a terminal device of a user of the vehicle of a use of a non-designated area different from the designated area (Mathews: ¶46-49 disclose notifying the user that their vehicle is being delivered to an alternate location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notifications, as taught by Mathews, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “aid users by incorporating available, real-time relevant information” (Mathews: ¶4).

In regards to claim 7, Kazama teaches the management device of claim 1. Although Kazama further teaches wherein the first reservation includes a parking start time, the second reservation includes a use end time (Kazama: ¶34-36 discloses receiving a reservation time and an unloading time), the reference does not explicitly state that the reservation times be within a time range.
However, Mathews teaches 20the information processor is configured to receive the first reservation and the second reservation when the parking start time and the use end time are included in a first predetermined time range (Mathews: ¶42-53 disclose receiving the reservation information when the reservation time is within a time span), and does not receive the first reservation or the second reservation when the parking start time and the use end time are not included in the first predetermined time range.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constraints, as taught by Mathews, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “aid users by incorporating available, real-time relevant information” (Mathews: ¶4).

In regards to claim 8, Kazama teaches the management device of claim 1. Although Kazama further teaches wherein the first reservation included a parking end time, the second reservation includes a use start time (Kazama: ¶34-36 discloses receiving a reservation time and an unloading time), the reference does not explicitly state that the reservation times be within a time range.
However, Mathews teaches 20the information processor is configured to receive the first reservation and the second reservation when the parking end time and the use start time are included in a second predetermined time range, (Mathews: ¶42-53 disclose receiving the reservation information when the reservation time is within a time span), and does not is configured to receive the first reservation or the second reservation when the parking end time and the use start time are not included in the second predetermined time range.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constraints, as taught by Mathews, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “aid users by incorporating available, real-time relevant information” (Mathews: ¶4).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (U.S. Pre-Grant Pub. No. 20170329342), in view of Shaik (U.S. Pre-Grant Pub. No. 20160125736).
In regards to claim 10, Kazama teaches the management device of claim 1. Although Kazama teaches receiving a parking management system, the reference does not explicitly state prioritizing users based on a type.
However, Shaik teaches wherein the information processor is configured to prioritize the second reservation of a user of a first type over the second reservation of a user of a second type (Shaik: ¶9, ¶25, ¶31-36 disclose prioritizing a user of a first type over a user of a second type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the priority status, as taught Shaik, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the search for vacant parking spaces within an automobile parking lot, leading to improved parking efficiencies” (Shaik: ¶22).

In regards to claim 11, Kazama teaches the management device of claim 1. Although Kazama teaches receiving a parking management system, the reference does not explicitly state allocating vehicles based on a user type.
However, Shaik teaches wherein a plurality of the designated areas are present, and the information processor is configured to allocate the use of the designated area associated with a first type among the plurality of the designated areas for the second reservation of a user of a first type, and is configured to allocate the use of the designated area associated with a second type among the plurality of the designated areas for the second reservation of a user of a second type (Shaik: ¶9, ¶25, ¶31-36 disclose allocating a user of a first type to a designated area and allocating a user of a second type to a designated area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user types, as taught Shaik, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the search for vacant parking spaces within an automobile parking lot, leading to improved parking efficiencies” (Shaik: ¶22).

In regards to claim 12, Kazama and Shaik teach the management device of claim 10. Shaik further teaches wherein the user of the first type is a user who has a right to use the parking lot a plurality of times, and the user of the second type is a user who has a right to use the parking lot less frequently than the user of the first type (Shaik: ¶9, ¶25, ¶31-36 disclose a user of a first type may use a parking lot over a user of a second type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the priority status, as taught Shaik, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize the search for vacant parking spaces within an automobile parking lot, leading to improved parking efficiencies” (Shaik: ¶22).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (U.S. Pre-Grant Pub. No. 20170329342), in view of Seki (U.S. Pre-Grant Pub. No. 20190243368).
In regards to claim 17, although Kazama teaches of a management system comprising: 10the management device according to claim 1, the reference does not explicitly state that the system comprises a gate device.
However, Seki and Kazama teach a gate device configured to permit or not to permit an entrance into the designated area, wherein the gate device permits an entry of a user or a vehicle correlated with the second reservation, and does not permit an entry of a user or a vehicle which is not 15correlated with the second reservation (Seki: ¶26, ¶137 disclose a gate device configured to permit entrance of a specific vehicle. Kazama: ¶36, ¶46 disclose that when the unloading reservation is not received and the parking reservation has ended, the vehicle may be moved to the temporary parking area, instead of to the passenger pickup area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate device, as taught by Seki, into the system and method of Kazama. One of ordinary skill in the art would have been motivated to make this modification in order to “prevent a situation in which a vehicle that has arrived at a pick-up area occupies the pick-up area for a long time while waiting for the user to arrive and to ease any congestion at the pick-up area” (Seki: ¶20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628